Citation Nr: 1729546	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-04 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased disability rating for prostatitis, currently rated as 40 percent disabling.

3.  Entitlement to an increased disability rating for a right shoulder disorder, status post-surgery, currently rated as 20 percent disabling.

4.  Entitlement to an increased disability rating for a left shoulder disorder, status post-surgery, currently rated as 20 percent disabling.  

5.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from October 1971 to October 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2006, July 2008, May 2010, and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2017 travel Board hearing.  A transcript of that hearing has been associated with the record.  At that hearing, the Veteran submitted a letter from Bishop M. A. D. and waived RO consideration of this new evidence.  As such, the Board may consider newly received evidence.  38 C.F.R. § 20.1304 (c) (2016).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The issues of an increased disability rating for a left shoulder disorder, a right shoulder disorder, and prostatitis, as well as service connection for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In unappealed September 1994, November 1994, February 1995, and October 1995 rating decisions, the RO denied service connection for PTSD.  In an August 2004 rating decision, the RO denied the Veteran's claim to reopen.  Following the August 2004 denial, the Veteran did not initiate any appeal of the decision.

2.  Medical and lay evidence of PTSD received since the August 2004 denial is new and material, sufficient to reopen the claim of service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The August 2004 rating decision which denied reopening of the claim for service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The evidence received subsequent to the August 2004 rating decision is new and material as to the issue of entitlement to service connection for a bilateral foot disorder, and sufficient to reopen that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§  3.156 (a), 20.1105 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, as to the claim of reopening service connection for PTSD, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence Law and Analysis

In a September 1994 rating decision, the RO denied the Veteran's claim for service connection of his PTSD.  Following the September 1994 RO denial, the Veteran did not initiate any appeal of the decision.

In November 1994, February 1995, and October 1995 rating decisions, the RO denied the Veteran's claim for service connection of his PTSD.  Following the each denial, the Veteran did not initiate any appeal of the decision.

In an August 2004 rating decision, the RO determined that new and material evidence had not been submitted to reopen the Veteran's claim for service connection of his PTSD.  Following the August 2004 RO denial, the Veteran did not initiate any appeal of the decision.

The Veteran filed his current application to reopen his service connection claim for PTSD in September 2004.  In a June 2006 decision, the RO denied the Veteran's claim on a de novo basis.

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See, Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also, Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7105 (c), (d)(3); 38 C.F.R. § 20.1103.  A previously denied claim may be reopened by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

As discussed above, the Veteran testified at a March 2017 travel Board hearing.  and submitted a letter from Bishop M. A. D.  The Veteran RO consideration of this new evidence pursuant to 38 C.F.R. § 20.1304 (c) (2016).  In this letter, the Bishop stated that after joining the military, the Veteran's "personality became marked by confusion, addiction, depression, self-flagellation, low self-esteem, torn relationships, and a myriad of torturings (sic)".  The Bishop stated the Veteran related his PTSD stressor regarding a jet and a cargo truck.  The Bishop stated that he went to high school with the Veteran and that he was a well-adjusted and grounded person then.  The Bishop opined that "whatever happened in Thailand disrupted [the Veteran's] wellness to such a degree" that he attributes to PTSD.  

The Board finds the evidence received in March 2017 was not previously submitted to the VA before the August 2004 rating decision, and is therefore "new" evidence.  The Board will now turn to a discussion of whether this new evidence is "material."  The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Moreover, the Court of Appeals for Veterans Claims ("Court") explained this standard is intended to be a low threshold.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The new evidence submitted in March 2017 includes a lay diagnosis of PTSD as well as a summary of behavioral changes observed by the Bishop.  Additionally, a February 2017 mental health note from Columbus VA Medical Center notes a diagnosis of PTSD.  The Board finds that the additional medical evidence of record constitutes new and material evidence to reopen the PTSD claim.  This new evidence addresses a requirement of service connection that was previously denied, specifically, the failure to establish a current diagnosis of PTSD.  Additionally, the lay observations address a possible nexus between the Veteran's PTSD and military service.  Therefore, this new evidence is material and the Veteran's claim for service connection of PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.


REMAND

Left and Right Shoulder Disorders

The Veteran was last evaluated by VA for his left and right shoulder disorders in September 2014.  Subsequently, the Veteran asserted at the March 2017 hearing that his left and right shoulder disorders have worsened since September 2014.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his left and right shoulder disorders.  See, Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also, Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination).

In Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) noted the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case, although range of motion testing was taken on the Veteran's left and right shoulders, the examiner did not specify whether such testing was taken during active or passive motion.

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to increased disability ratings for left and right shoulder disorders.  See 38 C.F.R. § 19.9 (2016).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016).  Additionally, as the September 2014 VA examination report does not provide all of the information specified by Correia, this claim must be remanded for a new VA examination to obtain the information necessary to properly adjudicate the claim.

	(CONTINUED ON NEXT PAGE)


Prostatitis

The Veteran was afforded a VA urinary tract examination in September 2014.  It was noted that the Veteran has a voiding dysfunction that is etiologically related to BPH that causes urine leakage, requiring the Veteran to use absorbent material which must be changed two to four times per day.

A September 2014 VA Addendum treatment record notes that the September 2014 treatment exam reveals no evidence of active or chronic prostatitis.  It was noted that the Veteran's urinary complaints "are most likely due to his non-service connected BPH (Benign Prostatic Hypertrophy).  

At the March 2017 hearing, the Veteran testified that the condition has gotten worse since his September 2014 VA examination, with having to use absorbent material due to an inability to control his bladder which need to be changed five to six times a day.  The Veteran stated that even before September 29, 2014, possibly to 2007 and 2008, while he was in his last year of school, he had been using absorbent material, at the 40 percent rating level.  The Veteran then stated that it is difficult to talk about this problem.

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his left and right shoulder disorders.  Weggenmann, 5 Vet. App. 281 (1993); Snuffer, 10 Vet. App. 400 (1997).

PTSD

In light of the Veteran's testimony and the additional evidence received since the last final decision regarding PTSD, the Veteran should be afforded an examination with regard to the claimed PTSD.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, from May 2017 to the present.  All records obtained must be associated with the record.

2.  After, and only after, completion of step one above, schedule the Veteran for a new VA shoulder examination to assess the current nature and severity of the Veteran's left and right shoulder disorders.  The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his claimed condition.  All necessary tests and studies should be accomplished, and all clinical findings should be reported.

The examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the shoulders.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both shoulders.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

3.  Schedule the Veteran for a new VA genitourinary examination to assess the current nature and severity of the Veteran's prostatitis.  The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his claimed condition.  All necessary tests and studies should be accomplished, and all clinical findings should be reported.

The examiner should identify all symptoms attributable to the Veteran's service-connected prostatitis.  The examiner must discuss whether there is objective evidence that the Veteran has urine leakage,  urinary incontinence, or stress incontinence which requires the use of an appliance or the wearing of absorbent materials, and if so, how often absorbent materials must be changed. 

The examiner should also address daytime voiding interval, in hours; the number of times per night the Veteran awakens to void; and a description of any obstructive symptomatology.  The examiner must indicate the extent, if any, of renal dysfunction; and frequency, if any, of urinary tract infection, to include a description of therapy and management. 

Any indications that the Veteran's complaints of symptomatology are not in accord with physical findings on examination should be directly addressed and discussed in the examination report. 

The examiner must also provide an assessment of the Veteran's functional limitations due to chronic prostatitis, as it may relate to his ability to function in a work setting and to perform work tasks.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

4.  Schedule the Veteran for a VA psychiatric examination.  The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his claimed condition, to include the stressors claimed by the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported.

a. If PTSD is diagnosed, the examiner must clearly state the stressor or stressors upon which the diagnosis of PTSD was made and offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's PTSD had its clinical onset during active service or is otherwise related to any in-service disease, event, or injury.

b. If PTSD is not diagnosed, the examiner must explain why the numerous diagnoses of PTSD are not valid diagnoses of PTSD (the examiner is reminded that entitlement to service connection for PTSD can be established IF the Veteran met the criteria for PTSD AT ANY TIME during the course of the appeal, even if he does not currently meet the criteria for PTSD).

If any diagnosis of PTSD made at any time during the course of the appeal is deemed to be valid under DSM-IV or DSM-V, the examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such PTSD diagnosis was the result of any identified stressor in service, to include a personal assault or a fear of hostile military or terrorist activity.

c. If PTSD is diagnosed, but is determined to pre-exist military service, and due to childhood trauma, the examiner must offer an opinion whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's military service aggravated his PTSD.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

5.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


